ORDER
PER CURIAM.
On consideration of the certified orders of the Supreme Court of California suspending respondent for a combined period of two years, all but 120 days stayed, followed by a two-year probation, this court’s December 20, 2011, and January 31, 2012, orders suspending respondent pending further action of the court and directing him to show cause why identical reciprocal disciplines should not be imposed, the statement of respondent, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a Goldberg affidavit, see In re Goldberg, 460 A.2d 982 (1983), or a D.C. Bar R. XI, § 14(g) affidavit, it is
*476ORDERED that Pierce Henry O’Donnell is hereby suspended for a period of two years, all but 120 days stayed, followed by a two-year probationary period. Mr. O’Donnell must comply with all conditions imposed by the state of California. It is
FURTHER ORDERED that, for purposes of reinstatement, respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g).